HALL, Chief Judge,
concurring.
I concur to express my view that there can be situations where a landowner can acquire from a lessee a working interest or operating/revenue interest in a mineral lease affecting his land and mineral rights therein or in a well located on his land, which would not be an incident of his ownership of the land and mineral rights and would not, therefore, be included in a conveyance or mortgage of his land or be encompassed within the after acquired title doctrine. Such an interest would flow from the mineral lessee’s rights and interests and not from the landowner’s ownership rights in the land and minerals and could be held separately from the latter interests.
Under the facts of this case, however, it is my view that the working- interests or operating/revenue interests acquired by the landowners relate directly to and flow from their land and mineral ownership. They were acquired in the compromise settlement in lieu of or by conversion from the royalty due to the lessor-mineral owner under the terms of the lease and come out of the lessor’s interest, not the lessee’s interest. The majority opinion astutely analyzes the issues and reaches the right result.